Citation Nr: 9902962	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-33 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from June 1967 
to October 1967.  He also served two weeks per year of active 
duty for training from 1968 to 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which held that the veteran's claim 
seeking entitlement to service connection for a right eye 
injury was not well grounded.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a right eye disorder is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for a right eye disorder; 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131  (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

Service medical records show that a medical examination 
undertaken in January 1967 in connection with the veteran's 
enlistment into the military service reflects no complaints 
or diagnoses of an eye disorder.  The associated report of 
medical history shows that the veteran wore glasses or 
contact lenses, but that he had no eye trouble.  Records show 
no treatment for any eye problems during service.  The 
veteran's release from active duty medical examination report 
indicates that he had no right eye problems.  The associated 
report of medical history shows that he wore glasses or 
contact lenses, but that he had no eye trouble.  An August 
1971 annual medical examination report indicates that the 
veteran had no eye problems.

The claims file contains no medical evidence from 1971 to 
1991, a period of approximately 20 years.

Private treatment records are dated from October 1991 to 
March 1997.  A November 1991 letter from John D. Armstrong, 
MD, reflects that the veteran was seen regarding pigment 
changes in the macula of his right eye.  He had no subjective 
ocular complaints and there was no previous history of ocular 
problems.  The right macula demonstrated very discrete 
pigment mottling in the superotemporal macula which extended 
up to the arcade.  There was no obvious edema or hemorrhage.  
The letter states that the pigmentary findings in the right 
eye may be an early manifestation of age-related changes, but 
perhaps more likely the veteran had experienced some previous 
leakage of fluid.  A May 1992 outpatient record indicates 
that there had been no interval change in the veteran's right 
eye.  A January 1994 record indicates that the veteran still 
had pigment mottling in the right eye.  A March 1997 record 
shows that the veteran was seen to check for glasses.

No other medical evidence is in the claims file.

In several lay statements, the veteran has asserted that he 
has "holes" in his right eye.  He indicated that he has 
spoken with his eye doctors and that they have told him that 
he must have gotten hit on the head at some point.  The 
veteran alleges that he talked with the receptionist of a Dr. 
Hollingsworth, who relayed that that doctor indicated that a 
hit on the head could cause the retina to deteriorate.  The 
veteran states that, during basic training in July 1967, he 
was hit on the head by a stick during training exercises.  He 
states that, as a result, he had a headache for several days, 
but that he did not seek any medical treatment.

III.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board is not convinced that the 
veteran currently has a disability involving his right eye.  
According to the medical evidence he has presented, it is 
clear that he had pigment mottling in his right eye as 
recently as 1994.  However, from the medical evidence, the 
Board does not note any disability that has occurred as a 
result.  In fact, the November 1991 physician's letter, which 
provides the most detailed evaluation of the veteran's right 
eye, states that the veteran had no subjective ocular 
complaints and no history of previous ocular problems.  
Nevertheless, for present purposes and in light of its 
decision below, the Board will presume that the veteran 
currently has some sort of right eye disorder.

Because the Board is willing to presume that the veteran has 
a current right eye disorder, the determinative issue for 
purposes of a well-grounded claim is whether the claims file 
contains any evidence that this disorder was incurred in or 
is related to service.  Caluza, 7 Vet. App. at 506; 
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§  3.303, 3.307, 
3.309  (1998).  After careful review of the claims file, the 
Board finds no such evidence.

Specifically, the Board finds that the veteran's service 
medical records make no mention of any right eye disorders.  
Both his induction and, more importantly, separation medical 
examination reports indicate that he had no eye defects.  
Moreover, in his reports of medical history, the veteran 
specifically denied having, or ever having had, any eye 
trouble.  Finally, the private medical evidence submitted by 
the veteran makes no mention of his service and makes no 
suggestion that his observed pigment mottling in the right 
eye was incurred in service or is related thereto.

The veteran has asserted that he suffered a blow to the head 
during service and that this caused "holes" in his right 
eye.  Notwithstanding the fact that the Board finds no 
evidence that the veteran currently has "holes" in his 
right eye, it finds no evidence of a head injury in service.  
The veteran has asserted that he did not seek treatment for 
the head injury during service.  The Board notes that no 
medical evidence subsequent to service shows any treatment 
for a head injury.  Thus, the second element of a well-
grounded claim has not been fulfilled.  Caluza v. Brown, 7 
Vet. App. at 506.

Even if the Board presumes that the veteran incurred a head 
injury during service, his claim would still be denied as not 
well grounded, because there must be some competent evidence 
in the claims file suggesting that his inservice head injury 
is causally related to his current right eye disorder.  In 
this case, there is no competent evidence that an inservice 
head injury caused the veteran's pigment changes in his right 
eye or any other right eye disorder.  The Board notes that 
the veteran asserts that an inservice blow to the head caused 
his current right eye disorder.  However, such statements are 
not competent evidence for purposes of a well-grounded claim 
because he is not shown to have the requisite medical 
expertise to render such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran alleges that 
several physicians have told him that his right eye problems 
could be related to being hit in the head.  Although there 
are no such statements in the claims file to this effect, the 
Board finds that such statements would not be sufficient for 
a well-grounded claim in any event.  The issue is whether the 
veteran's alleged inservice blow to the head caused a right 
eye disorder, not whether a head injury in general could 
cause right eye problems.

Overall, the Board is sympathetic to the veteran's claim; 
however, the Board cannot well-ground his claim and decide it 
on the merits without the existence of competent evidence 
suggesting that a current disability was incurred in or is 
related to service.  In this case, the only suggestion that a 
current right eye disorder is related to service is the 
veteran's contentions, which are not competent evidence.  
Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection, as imposed 
by 38 U.S.C.A. § 5107(a) (West 1991).  As a result, his claim 
must be denied.

The Board notes that the veteran's accredited representative 
has argued that, pursuant to Robinette v. Brown, 8 Vet. App. 
69  (1995), when the VA finds a claim not well grounded and 
has been notified by a claimant as to evidence that might 
cure the defect in the case, making it well grounded, the VA 
has a duty to advise the veteran of the evidence needed to 
complete his or her application.  In this case, the Board 
finds that, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claim well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  The representative argues that the 
veteran was informed by at least two physicians that his 
current right eye disorder could be caused by a blow to the 
head.  As stated above, the Board finds that, even if true, 
such statements would not be sufficient to well-grounded the 
veteran's claim.  Such statements would not indicate that a 
specific inservice blow to the head caused the veteran's 
right eye problems.  In any event, there is no competent 
evidence that the veteran even incurred a blow to the head in 
service.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).  Moreover, the RO informed the veteran of the 
evidence needed to well-ground his claim by its July 1997 
decision and October 1997 Statement of the Case.

In light of the above, the veteran's claim must be denied.


ORDER

The claim of entitlement to service connection for a right 
eye disorder, is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


